Pratt, J.
This appeal was from an intermediate order made by the surrogate of Kings county having regard to the safety of the fund of the above-named estate pending an investigation. The order was clearly within the discretion of the surrogate, and therefore no appeal would lie. No right of the attorney was impaired by the order, as it only provided for the safe custody of the estate while the claims of the creditors and the attorney could be properly adjusted. It is clear the surrogate had jurisdiction of the subject-matter, and the order was discretionary. This suggestion answers the appeal, and renders further comment unnecessary. Order affirmed, with costs.